DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13, 15, 17-19, and 36-38 are pending and under examination.
Claims 14, 16, and 20-35 have been canceled.
Claims 36-38 were added by amendment. 

Response to Amendment
Based on the amended claims received on 10/06/2022, new drawing, specification, and claim objections have been set forth.
Based on the amended claims new 112(a) rejections have been set forth.
Applicants claim amendments to the claims have overcome each 112(b) previously set forth in the Non-Final Rejection mailed on 07/06/2022.  However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 10/06/2022, the previous prior art rejection based on Richards has been withdrawn and a new prior art rejection set forth (see below).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

“the slide holder is further configured to receive a plurality of slides” of claim 17.
“a second rotatable support” of claim 18 in view of “a rotatable support” of claim 1.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “144” has been used to designate both “the reagent rotatable support” in para. [0104] and “a purge tray” in para. [0088-0089, 00108-00110].

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

 Reference character “144” has been used to designate both “the reagent rotatable support” in para. [0104] and “a purge tray” in para. [0088-0089, 00108-00110].

Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 lines 10-11 recite “and, and” which appears to be a grammatical/clerical mistake and should only recite “and,”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 17 and 19 have been amended to recite “the slide holder is further configured to receive a plurality of slides.  Support for the slide holder configured to receive a plurality of slides was not found in the originally filed disclosure.  Applicants instant specification states in para. [0097] “As shown in FIG. 6A, a slide management subsystem 120 may include a slide rotatable support 122. The slide rotatable support 122 may include one or more slots configured to receive a slide holder 190 or a slide clip 180.” then in para. [00113] “Turning to FIGS. 11C, and 12-13C, in some embodiments, a system for automatically staining slides includes a slide holder 190. The slide holder 190 functions to receive a slide clip 180 coupled to a slide 200 and couple the slide clip 180 and slide 200 to a slide rotatable support 122. Alternatively. in some embodiments, the slide holder 190 functions to receive a slide 200 and couple the slide 200 to a slide rotatable support 122. As shown in FIG. 12, the slide holder 190 comprises a slot 70 sized and shaped to receive the slide clip 180.”.  Figures 6A, and 12 show the slide holder 190 configured to receive only a single slide clip 180.  Applicants do provide support for a slide rotatable support 122 comprising “one or more slots configured to receive a slide holder 190 or a slide clip 180”. However, the slide rotatable support 122 is not defined in the claims.  Accordingly, support for the amended claim language “the slide holder is further configured to receive a plurality of slides” was not found in the originally filed disclosure and is new subject matter.

Claim 18 has been amended to recite “the system further comprises a second rotatable support … the method executed by the processor further comprises rotating the second rotatable support to align a second reagent with the fluid dispenser”.  Support for “a rotatable support configured to receive a receptacle holding a reagent” of claim 1 and “a second rotatable support … to align a second reagent with the fluid dispenser” of claim 18 was not found in the originally filed specification.  Applicant(s) instant specification states in para. [0038] “a slide management subsystem including: a slide holder configured to receive a slide, a first rotatable support coupled to the slide holder … a reagent management subsystem including: a second rotatable support configured to receive a receptacle holding a reagent” and then in para. [00104] “As shown in FIG. 5 and FIG. 7, a reagent management subsystem 110 may include a rotatable support 108 (also referred to herein as a reagent rotatable support of a second rotatable support)”.  Applicant’s disclose a first rotatable support and a second rotatable support however, the first rotatable support holds the slide holders whereas the second rotatable support holds reagents.  Furthermore, figures 5 and 7 of the drawings only show a single reagent rotatable support 110. Accordingly, support for a second rotatable support to align a second reagent with the fluid dispenser of claim 18 in view of the rotatable support configured to receive a receptacle holding a reagent of claim 1 was not found in the originally filed specification since the rotatable support of claim 1 is also the “second rotatable support” in applicants instant specification.  Therefore, the second rotatable support recited in claim 18 is new subject matter.
Claim 37 is also rejected by virtue of its dependency from claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 17-19, and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 3-6 recite “wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample”.  The claim limitation above merely requires a slide holder configured to receive a slide clip. The claim limitation does not positively define the slide clip itself and the slide as being part of the system.  However, may features are recited which relate to or reference the slide/slide clip.  A potential infringer would not know whether any slide holder is sufficient to satisfy the claims, and also would not know whether a device absent a slide clip/slide would or would not meet the claim limitation above.  A similar rejection is also made over claims 2, 3, and 36 with respect to limitations relating to or referencing the slide/slide clip.
Claims 2-13, 15, 17-19, and 36-38 are also rejected by their dependency from claim 1. 

Claim 1 lines 5-6 recite “the capillary gap being adjustable”.  It is unclear as to how the capillary gap is adjustable.  Is this just a result of how a particular size and/or type of slide interface with the slide clip, which are intended uses and not part of the system, or is this somehow a result achieved by the structure of the slide holder itself?

Claim 2 recites “a slide clip”.  Claim 1 line 4 has been amended to introduce “a slide clip”.  It is unclear if applicants are attempting to define a second slide clip in claim 2 or if applicants are merely intending to refer to the slide clip previously defined in claim 1.  Perhaps applicants are intending to recite “the slide clip”? 
Claims 3-5, and 36 are also rejected by their dependency from claim 2. 

Claim 17 recites “the slide holder is further configured to receive a plurality of slides”.  Claim 1 line 3 previously refers to “a slide holder configured to receive a slide”.  It is unclear if the slide holder is configured to receive only a single slide, as required by claim 1, or if the slide holder is configured to receive a plurality of slides, as required by claim 17.

Claim 37 recites “the second rotatable support is coupled to the slide holder”.  Claim 37 depends from claim 18 which previously refers to “rotating the second rotatable support to align a second reagent with the fluid dispenser”.  It is unclear if the second rotatable support is intended to house reagents, as indicated by claim 18, or if the second rotatable support is intended to house slide holders, as indicated by claim 37.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10-15, 17-19, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2001/0010936; already of record – hereinafter “Richards”), in view of Dowling et al. (US 2013/0196339; hereinafter “Dowling”), in view of Meyer Instruments (Linkam PE100 Inverted Peltier System, 01/09/2017, https://web.archive.org/web/20170109205745/https:/www.meyerinst.com/home/linkam-scientific-instruments/pe100-inverted-peltier-systems/; already of record), in view of Kram et al. (US 2015/0071833; already of record – hereinafter “Kram”), and further in view of Farren (US Patent No. 5,863,506; already of record – hereinafter “Farren”).

Regarding claim 1, Richards discloses a system for automatically staining slides (Richards; fig. 1a, [0029]), the system comprising: 
a slide management subsystem (Richards discloses a slide carousel 44; fig. 1C, [0035]); comprising: 
a slide holder (Richards discloses slide holder 44;  fig. 1C, [0037, 0039]) configured to receive a slide (Richards discloses the slide holder 44 comprises positions configured to receive slides and is therefore capable of performing the intended function/use of the device; fig. 1C, #2, [0037, 0039]), and 
a unit configured to maintain the slide at a temperature (Richards discloses a slide heater 48, blower fan 42, and temperature sensor 46 which are controlled by microcontroller 30 to recirculate air to the slides to maintain the temperature between an upper and lower limit; [0032])
a reagent management subsystem (Richards discloses a reagent carousel 38; fig. 1C, [0039]) comprising: 
a rotatable support configured to receive a receptacle holding a reagent (Richards discloses reagent carousel 38 rotates to position the reagent tray 36; [0059] and comprises reagent vials 116; figs. 1A, 2, [0039, 0066]), and 
a fluid dispenser configured to uptake the reagent from the receptacle and dispense the reagent to the slide (Richards discloses a reagent aspirate/dispense probe 119 that uses syringe 128 to move reagents from reagent vials 116 to the slide at slide position 2 on the slide carousel 44; fig. 2, [0039]).
Richards does not disclose the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample. However, Dowling teaches the analogous art of a system for automatically staining slides (Dowling; fig. 12, #1000, “an automated IHC staining system”; [0033]) comprising a slide management subsystem (Dowling teaches a series of processing carousels 1020, 1025, 1030, 1035) comprising a slide holder configured to receive a slide (Dowling teaches each carousel 1020, 1025, 1030, and 1035 is configured for a plurality of slide clips 100 to be inserted; figs. 3 & 12, [0033].  Accordingly, each carousel comprising a plurality of slide holder.  Slides 400 are located inside the slide clips 100 and are covered with a clip head 200 to allow transfer of fluid into and out of the slide clip at fixed locations on the carousel 1020, 1025, 1030, 1035; figs. 3 & 12, [0033]), wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide (Dowling teaches the slide clip comprises a clip head having an inflow track 220, and an outflow track 230, and a plurality of sidewalls in the slide clip defining a recessed section 300; figs. 3 & 9A-B, [0034-0035] such that the inflow track 220 is in fluid communication with recessed section 300 through intermediary fluid dispersal slot 245; [0036] and the recessed section 300 is in fluid communication with outflow track 230; [0035].  Dowling teaches the distance D1 between the main face 410 of the slide 400 and the interior sidewall 150 of the slide well 105 is between 10 microns and 100 microns; [0042].  The examiner notes that slide well 105 forms the recessed section 300.  Lastly, Dowling teaches the slide clip comprises a clip head 200 forming the inflow track to enable a nozzle to apply the reagent into the slide clip; [0033-0034].  Accordingly, Dowling teaches a slide clip having the same structural limitations defined in claims 2, 3, and 36 of the instant claims.  Therefore, the gap formed by distance D1 between the slide 400 and interior wall 105 of the recessed portion 300 is a capillary gap), the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample (Dowling discloses the slide clip comprises a plurality of interior walls or wall faces 115 prevent a sample affixed to the sample-containing portion 405 of the slide 400 from contacting any surface of the slide well 105 during insertion, treatment and removal; fig. 9A-B, [0031]  Accordingly, the capillary gap formed by distance D1 between the main face 410 of the slide 400 and the interior sidewall 150 of the slide well 105 being configured to substantially match a perimeter or a width of a cell sample.  Dowling additionally teaches the plurality of beveled interior walls 115 may be replaced by or supplemented with a plurality of notches that accommodate specific ranges of slides and result in a small peripheral surface area of the main face 410 of a slide 400 touching interior surfaces of the slide well 105; [0041].  Therefore the capillary gap being adjustable to match a perimeter, or surface area, of a particular slide).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide holder configured to receive a slide of Richards with the slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample, as taught by Dowling, because Dowling teaches the slide management subsystem comprising the slide holder configured to receive a slid clip with a slide allows all slide clips to individually interface with resources such as the removal or addition of fluid at fixed locations within the sample holder, and to receive more than one reagent simultaneously in a defined ratio to achieve a desired concentration thereby eliminating the need for a separate mixing station and washing station; [0033]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Richards and Dowling both teach a system for automatically staining slides comprising a slide management subsystem comprising a slide holder configured to receive a slide.
Modified Richards does not disclose the unit configured to maintain the slide at a temperature is a first cooling unit configured to maintain the slide at a temperature. However, Kram teaches the analogous art of a system for automatically staining slides (Kram teaches a staining system 1105 that includes a movable carousel with slide processing stations, such as the staining system 700; figs. 31 & 32, #1105, [0190-0191]), comprising a slide holder configured to receive a slide (Kram teaches the staining system 700 comprises an array of processing stations; [0185].  The processing station 300 comprises a slide holder 330 configured to receive slide 340; [0167-0168]), and a first cooling unit configured to maintain the slide at a temperature (Kram teaches processing station 300 comprises Peltier device 680 that cools the slide 340; [0182]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the unit configured to maintain the slide at a temperature of Richards with the first cooling unit configured to maintain the slide at a temperature, as taught by Kram, because Kram teaches the first cooling unit can achieve a desired temperature profile of the base 360 supporting the slide; [0182].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Richards and Kram both teach a unit configured to maintain the slide at a temperature on a slide holder.
Modified Richards does not teach the first cooling unit configured to maintain the slide at a temperature between -1̊C and -3̊C. However, Meyer Instruments, Linkam PE100 Inverted Peltier System, teaches the analogous art of a cooling unit configured to maintain the slide at a temperature between -5̊C to 99̊C (Meyer Instruments teaches a PE100 Inverted Peltier System that enables heating and cooling of microscope slides from -5 to 99̊C; page 1, top left corner). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first cooling unit configured to maintain the slide at a temperature of modified Richards with the PE100 Inverted Peltier System configured to maintain the slide at a temperature between -5̊C and 99̊C, as taught by Meyer Instruments, because Meyer Instruments teaches the PE100 Inverted Peltier System configured to maintain the slide at a temperature between -5̊C and 99̊C beneficially allows complete access to the sample and facilitates the use of microscope slides; Page 1, right column, second paragraph.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Richards and Meyer Instruments both teach a Peltier cooling unit configured to maintain the slide at a desired temperature. 
Modified Richards does not teach a second cooling unit configured to maintain the reagent at a temperature between -10C and 60C. However, Farren teaches the analogous art of a reagent management subsystem comprising a rotatable support configured to receive a receptacle holding a reagent (Farren teaches a reagent station 16; fig. 1, col. 4 lines 40-45, that is a revolving circular carousel; col. 5 lines 19-20, and configured to receive a receptacle holding a reagent; col. 5 lines 6-10) and a second cooling unit configured to maintain the reagent at a temperature between -10C and 60C (Farren teaches reagent station 16 comprises a refrigeration unit to maintain the temperature of the reagents at about 40C; col. 5 lines 16-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent management system of Richards to further comprise a second cooling unit configured to maintain the reagent at a temperature at 40C, as taught by Farren, because Farren teaches the second cooling unit configured to maintain the reagent at a temperature at 40C preserves reagent life and minimizes evaporation; col. 5 lines 16-18. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Richards and Farren both teach reagent management subsystem comprising a rotatable support configured to receive a receptacle holding a reagent. 
Note: Although claim limitation “wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample” does not positively recite the slide clip and slide and relates to function/intended use of the system, the examiner is treating the claim limitation as being positively recited in the claims in order to advance prosecution.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Richards teaches the system of claim 1 above, wherein the slide holder is sized and shaped to receive a slide clip coupled to the slide, wherein the slide clip further comprises a clip body having an inflow track, a plurality of sidewalls defining the recessed section, and an outflow track, and wherein the inflow track, the recessed section, and the outflow track are in fluid communication (The modification of the slide holder configured to receive a slide of Richards with the slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample, as taught by Dowling, as previously been discussed in claim 1 above. Dowling additionally teaches the slide clip comprises a clip head having an inflow track 220, and an outflow track 230, and a plurality of sidewalls in the slide clip defining a recessed section 300; figs. 3 & 9A-B, [0034-0035] such that the inflow track 220 is in fluid communication with recessed section 300 through intermediary fluid dispersal slot 245; [0036] and the recessed section 300 is in fluid communication with outflow track 230; [0035]). 

Regarding claim 3, modified Richards teaches the system of claim 2 above, wherein the capillary gap between the slide clip and the slide is between 50 and 200 micrometers (The modification of the slide holder configured to receive a slide of Richards with the slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample, as taught by Dowling, as previously been discussed in claim 1 above.  Dowling further teaches the distance D1 between the main face 410 of the slide 400 and the interior sidewall 150 of the slide well 105 is between 10 microns and 100 microns; [0042].  The examiner notes that slide well 105 forms the recessed section 300).

Regarding claim 4, modified Richards teaches the system of Claim 2 above, wherein the slide holder comprises a material configured to maintain the slide at a temperature between -1̊C and -3̊C (The modification of the first cooling unit configured to maintain the slide at a temperature of modified Richards with the PE100 Inverted Peltier System configured to maintain the slide at a temperature between -5̊C and 99̊C, as taught by Meyer Instruments, has previously been discussed in claim 1 above.  Furthermore, the examiner notes that all physical objects are made from materials and all physical materials reach an equilibrium temperature with a temperature source place in direct proximity to the material.  Accordingly, the slide holder of modified Richards comprises a material capable of maintaining the slide at a temperature between -1̊C and -3̊C).

Regarding claim 6, modified Richards teaches the system of claim 1 above, wherein the fluid dispenser is moveable between the rotatable support and the slide holder to deliver the reagent to the slide (Richards discloses reagent aspirate/dispense probe 119 that uses syringe 128 to move reagents from reagent vials 116 to the slide; fig. 2, [0039]).  


Regarding claim 8, modified Richards teaches the system of claim 1 above, wherein the first cooling unit comprises a thermoelectric cooler (The modification of the slide management system of modified Richards to further comprise a first cooling unit configured to maintain the slide at a temperature, as taught by Kram, and the modification of the first cooling unit with the PE100 Inverted Peltier System configured to maintain the slide at a temperature between -5̊C to 99̊C, as taught by Meyer Instruments, has previously been discussed in claim 1 above.   The examiner notes that the Peltier device PE100 is a thermoelectric cooler since it is adapted to convert electrical energy to thermal energy).  

Regarding claim 10, modified Richards teaches the system of claim 1 above, wherein the rotatable support is rotatable between 35̊ and 45̊ in 0.1 to 1 second (Richards teaches the reagent carousel 38 rotates the reagent tray; [0059]).  
Note: “wherein the rotatable support is rotatable between 35̊ and 45̊ in 0.1 to 1 second” relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is 220capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 11, modified Richards teaches the system of claim 1 above, wherein the rotatable support comprises a carousel (Richards; [0059]).  

Regarding claim 12, modified Richards teaches the system of claim 1 above, wherein the fluid dispenser is configured to align with a longitudinal axis of the slide when the slide is positioned in the slide holder (The modification of the slide holder configured to receive a slide of Richards with the slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample, as taught by Dowling, as previously been discussed in claim 1 above.  Dowling further discloses the fluid input port 220 is disposed such that a fluid dispenser aligns with a longitudinal axis of the slide; fig. 3, [0034].  Accordingly, the modification resulting in fluid dispenser 119 of Richards aligning with a longitudinal axis of the slide).  

Regarding claim 13, modified Richards teaches the system of claim 1 above, wherein the slide management subsystem further comprises one or more additional slide holders, wherein each additional slide holder is configured to receive an additional slide (The modification of the slide holder configured to receive a slide of Richards with the slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample, as taught by Dowling, as previously been discussed in claim 1 above.  Dowling teaches each carousel 1020, 1025, 1030, and 1035 is configured for a plurality of slide clips 100 to be inserted; figs. 3 & 12, [0033].  Accordingly, each carousel comprising a plurality of slide holder.  Slides 400 are located inside the slide clips 100 and are covered with a clip head 200 to allow transfer of fluid into and out of the slide clip at fixed locations on the carousel 1020, 1025, 1030, 1035; figs. 3 & 12, [0033]).

Regarding claim 15, modified Richards teaches the system of claim 1 above, further comprising: 
a processor communicatively coupled to the fluid dispenser and the rotatable support (Richards discloses the system 10 includes a processor, such as a microcontroller 30; fig. 1B, [0030], the microcontroller 30 controls the rotatable support 38 and fluid dispenser 119; [0039]); and 
a computer-readable medium having non-transitory, processor-executable instructions stored thereon, wherein execution of the instructions causes the processor to perform a method (Richards discloses memory device 20 including non-volatile memory devices such as a ROM 22, volatile memory devices such as a RAM 24, and a hard disk 26; [0030].  The memory being configured to perform the method steps recited in figs. 7A-C; [0060]) comprising: 
receiving a user input to initiate a cell staining protocol (Richards discloses an operation of the system; [0059].  Accordingly, a user input would be required to initiate the operation); 
uptaking the reagent from the rotatable support (Richards discloses reagent carousel 38 is rotated so the required reagent vial is positioned beneath reagent probe 119, the probe 119 is inserted into the vial and reagent is aspirated; fig. 7C, #222, [0059, 0064]); 
dispensing the reagent to the slide (Richards disclose the probe is raised and inserted into probe dispense station 118, syringe pump 129 is reversed and the reagent is dispensed onto the slide 114; fig. 7C, #234, [0059, 0065]); and 
incubating the slide with the reagent for a pre-determined period of time (The modification of the slide management system of modified Richards to further comprise a first cooling unit configured to maintain the slide at a temperature between -10C and -30C, as taught by Kram, has previously been discussed in claim 1 above.  Richards teaches a delay for a predetermined time at step 236 after dispensing on the regent onto the slide 234; fig. 7C, #236, [0065], accordingly the modification resulting in the slide being incubated with the reagent for a pre-determined period of time in step 236).

Regarding claim 17, modified Richards teaches the system of claim 15 above, wherein the slide holder is further configured to receive a plurality of slides (As best understood, The modification of the slide holder configured to receive a slide of Richards with the slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample, as taught by Dowling, as previously been discussed in claim 1 above.  Dowling teaches each carousel 1020, 1025, 1030, and 1035 is configured for a plurality of slide clips 100 to be inserted; figs. 3 & 12, [0033].  Accordingly, each carousel comprising a plurality of slide holder.  Slides 400 are located inside the slide clips 100 and are covered with a clip head 200 to allow transfer of fluid into and out of the slide clip at fixed locations on the carousel 1020, 1025, 1030, 1035; figs. 3 & 12, [0033]), and the method executed by the processor further comprises aligning the fluid dispenser with a second slide in the plurality of slides (Richards teaches the method automatically applies chemical and biological reagents to tissue or cells mounted or affixed to standard glass microscope slides, and each slide receives the selected reagents which are dispensed from reagent vials; [0007].  Therefore, the automatic staining apparatus configured to align the fluid dispenser with a second slide since the instrument applies chemical and biological reagents to “each slide”).  

Regarding claim 18, modified Richards teaches the system of claim 15 above, wherein the system further comprises a second rotatable support, the second rotatable support being cylindrical (Richards discloses a second rotatable support 36 having a flat cylindrical shape; fig. 1, [0035]) and wherein the method executed by the processor further comprises rotating the second rotatable support to align a second reagent with the fluid dispenser (Richards teaches the apparatus is a staining instrument that automatically applies chemical and biological reagents to tissue or cells mounted or affixed to standard glass microscope slides, and each slide receives the selected reagents which are dispensed from reagent vials; [0007].  The second rotatable support is moved to the required position to obtain the particular reagent; fig. 7B, #210, [0062]. Therefore, the automatic staining apparatus configured to align a second reagent with the fluid dispenser, when the “particular reagent” is different from the first reagent).  

Regarding claim 19, modified Richards teaches the system of claim 15 above, wherein the slide holder is further configured to receive a plurality of slides (As best understood, The modification of the slide holder configured to receive a slide of Richards with the slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample, as taught by Dowling, as previously been discussed in claim 1 above.  Dowling teaches each carousel 1020, 1025, 1030, and 1035 is configured for a plurality of slide clips 100 to be inserted; figs. 3 & 12, [0033].  Accordingly, each carousel comprising a plurality of slide holder.  Slides 400 are located inside the slide clips 100 and are covered with a clip head 200 to allow transfer of fluid into and out of the slide clip at fixed locations on the carousel 1020, 1025, 1030, 1035; figs. 3 & 12, [0033]), and the method executed by the processor further comprises moving the fluid dispenser between the rotatable support and the slide or a second slide in the plurality of slides (Richards disclose the probe is raised from the reagent vial on the rotatable support and inserted into probe dispense station 118, syringe pump 129 is reversed and the reagent is dispensed onto the slide 114; fig. 7C, #234, [0059, 0065]).  

Regarding claim 36, modified Richards teaches the system of claim 2 above, wherein the slide clip further comprises a clip head for securing the slide clip to the slide using one or more handles, the clip head forming the inflow track to enable a nozzle to apply the reagent into the capillary gap (The modification of the slide holder configured to receive a slide of Richards with the slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample, as taught by Dowling, as previously been discussed in claim 1 above.   Dowling teaches slides 400 are located inside the slide clips 100 and are covered with a clip head 200 to allow transfer of fluid into and out of the slide clip at fixed locations on the carousel 1020, 1025, 1030, 1035; figs. 3 & 12, [0033].  The examiner is interpreting the left and right sides of clip head 200 has being handles for securing the clip head 200 to the slide clip 100).

Regarding claim 37, modified Richards teaches the system of claim 18 above, wherein the second rotatable support is coupled to the slide holder on a surface of the rotatable support, and wherein the slide holder is oriented on the second rotatable support such that a longitudinal axis of the slide is perpendicular to the surface of the second rotatable support (The modification of the slide holder configured to receive a slide of Richards with the slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample, as taught by Dowling, as previously been discussed in claim 1 above.  Furthermore, and as best understood, Dowling teaches each carousel 1020, 1025, 1030, and 1035 is configured for a plurality of slide clips 100 to be inserted; figs. 3 & 12, [0033].  Accordingly, each carousel comprising a plurality of slide holder.  Slides 400 are located inside the slide clips 100 and are covered with a clip head 200 to allow transfer of fluid into and out of the slide clip at fixed locations on the carousel 1020, 1025, 1030, 1035; figs. 3 & 12, [0033].  Therefore, the slide holders being oriented on the carousel/second rotatable support such that a longitudinal axis of the slide is perpendicular to the surface of the rotatable support in order for the fluid to be transferred into the slide clip).

Regarding claim 38, modified Richards teaches the system of claim 1 above, wherein adjusting the capillary gap to substantially match a perimeter or a width of a cell sample comprises a plurality of sidewalls defining the recessed section inward or outward to match a size of the cell sample (The modification of the slide holder configured to receive a slide of Richards with the slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample, as taught by Dowling, as previously been discussed in claim 1 above. Dowling additionally teaches a plurality of beveled interior walls 115 may be replaced by or supplemented with a plurality of notches that accommodate specific ranges of slides and result in a small peripheral surface area of the main face 410 of a slide 400 touching interior surfaces of the slide well 105; [0041].  Therefore the capillary gap being adjustable to match a perimeter, or surface area, of a particular slide)
Modified Richards does not teach adjusting the capillary gap comprises sliding the plurality of sidewalls defining the recessed section.
However, Modified Richards does provide support a plurality of beveled interior walls 115 may be replaced by or supplemented with a plurality of notches that accommodate specific ranges of slides and result in a small peripheral surface area of the main face 410 of a slide 400 touching interior surfaces of the slide well 105; [0041].  Therefore the capillary gap being adjustable to match a perimeter, or surface area, of a particular slide.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sidewalls defining the capillary gap of modified Richards with sliding walls, because the sliding walls is merely making adjustable an art-recognized need for adjustment in a slide clip that would allow a user to individually set each slide clip to a desired surface area/perimeter based on the type of slide being used by the slide clip. The modification resulting in the sidewalls being slidable to adjust the surface area/perimeter of the main face 410 of a slide 400.  Additionally, the courts held that making portable, integral, separable, adjustable, or continuous did not patentably distinguish over the prior art. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.). See MPEP 2144.04 (V)(D).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to the plurality of walls being adjustable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Richards, in view of Dowling, in view of Kram, in view of Farren, and further in view of Reinhardt et al. (US 2005/0186114; already of record – hereinafter “Reinhardt”).

Regarding claim 5, modified Richards teaches the system of claim 4 above.
Modified Richards does not teach the material comprises one or more of: copper, aluminum, steel, iron, and porcelain.  
However, Reinhardt teaches the analogous art of a slide holder (Reinhard; fig. 5, #200, [0119]) wherein the slide holder material comprises aluminum (Reinhard; [0119]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the slide holder of modified Richards to comprise aluminum, as taught by Reinhard, because Reinhard teaches the slide holder material comprising aluminum is lightweight and can be formed by machining, casting, or molding (Reinhard; [0119]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Richards and Reinhardt both teach a slide holder configured to hold slides.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richards, in view of Dowling, in view of Kram, in view of Farren, and further in view of Fauzzi et al. (US 2006/0148063; already of record – hereinafter “Fauzzi”).

Regarding claim 7, modified Richards teaches the system of claim 1 above, further comprising a housing, wherein the slide management subsystem are contained within the housing (Richards; fig. 1A).  
Modified Richards does not teach the reagent management subsystem contained within the housing.
	However, Fauzzi teaches the analogous art of a system for automatically staining slides (Fauzzi; fig. 1B, #1, [0126]) comprising a slide management subsystem (Fauzzi teaches rack assembly 7 accommodates a number of slides mounted side by side in the rack; fig. 1B, [0126]) and a reagent management subsystem (Fauzzi teaches reagent station 2 comprising an array of reagent bottles; fig. 1B, [0126]), and a housing wherein the slide management subsystem and the reagent management subsystem are contained within the housing (Fauzzi; fig. 6, #4, #40’, [0126, 0145]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing of modified Richards with the housing containing the slide management subsystem and the reagent management subsystem, as taught by Fauzzi, because Fauzzi teaches the housing containing the slide management subsystem and the reagent management subsystem allows a climate controlled environment to regulate the temperature, pressure, and humidity within the housing (Fauzzi; [0146]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Richards and Fauzzi both teach a system for automatically staining slides comprising a slide management subsystem and a reagent management subsystem.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Richards, in view of Dowling, in view of Kram, in view of Farren, and further in view of Kambara (Translation of JP 2014002001A; already of record – hereinafter “Kambara”).

Regarding claim 9, modified Richards teaches the system of claim 1 above, comprising the second cooling unit.
Modified Richards does not teach the second cooling unit comprises a thermoelectric cooler.  
However, Kambara teaches the analogous art of a reagent management subsystem comprising a rotatable support configured to receive a receptacle holding a reagent (Kamara teaches a plurality of reagent containers 4 are arranged in the circumferential direction of the outer peripheral side of a reagent container disk 5; [0020].  The reagent container disk 5 rotates to move a desired reagent container 4 to port 14; [0020]) and a second cooling unit configured to maintain the reagent at a temperature wherein the second cooling unit comprises a thermoelectric cooler (Kamara teaches the reagent container disk 5 comprises a second cooling unit 17a below the reagent containers 4 to maintains the reagent at a temperature; figs. 2 & 3, #17a, [0039].  The second cooling unit comprising a Peltier Device; [0039].  The examiner notes that a Peltier device is a thermoelectric cooler since it is adapted to convert electrical energy to thermal energy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second cooling unit of modified Richards with the second cooling unit comprising a Peltier device, as taught by Kamara, because Kamara teaches the second cooling unit 17a comprising the Peltier Device provides the additional benefit of suppressing the adverse effect of condensation on the reagent contained in the reagent container; [0010-0011]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Richards and Kambara both teach reagent management subsystem comprising a second cooling unit. 

Response to Arguments
Applicants arguments filed on 10/06/2022 have been fully considered.

Applicants argue on pages 7-9 of their remarks that none of the cited references teach or suggest the amended language of claim 1 “a slide holder configured to receive a slide, wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample”.  Although claim limitation “wherein the slide holder is configured to receive a slide clip coupled to the slide, wherein the slide clip is configured to form a capillary gap between a recessed section of the slide clip and a surface of the slide, the capillary gap being adjustable to substantially match a perimeter or a width of a cell sample” does not positively recite the slide clip and slide and relates to function/intended use of the system, the examiner is treating the claim limitation as being positively recited in the claims in order to advance prosecution.  The examiner suggests applicants amend the claim to positively recite the slide clip and slide as being part of the system.  That being said, the examiner agrees with applicant’s arguments and notes that the arguments are directed towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the previous prior art rejection based on Richards and has set forth a new prior art rejection which the examiner contends teaches the amended limitations of claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798